Citation Nr: 1008516	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than December 4, 
1992 for the grant of service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to 
October 1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied an earlier effective date for 
the grant of service connection for multiple sclerosis.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  A January 1994 rating decision granted service connection 
for residuals of multiple sclerosis, effective March 15, 
1993; the Veteran disagreed with the effective date assigned 
and perfected an appeal as to that issue; and a February 1995 
rating decision changed the effective date for residuals of 
multiple sclerosis to December 4, 1992.    

3.  A June 1997 Board decision denied the appeal for an 
effective date earlier than December 4, 1992 for service-
connected multiple sclerosis.    

4.  In March 2004, the Veteran attempted to file a claim for 
an earlier effective date for the grant of service connection 
for multiple sclerosis.  


CONCLUSION OF LAW

The claim for an effective date earlier than December 4, 1992 
for the award of service connection for multiple sclerosis is 
without legal merit.  38 U.S.C.A. §§ 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400, 20.1100 (2009); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  

As will be explained below, the claim for an earlier 
effective date lacks legal merit.  As the law, and not the 
facts, is dispositive of this claim, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of 
the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter).  

The Board notes that this case has a rather unique procedural 
history, which is explained in more detail below.  The 
Veteran requested a hearing in Washington, DC, in connection 
with the question of whether he filed a timely substantive 
appeal as to the claim for an earlier effective date for the 
grant of service connection for multiple sclerosis.  The 
Board is finding that it has jurisdiction to address the 
effective date issue; thus, the timeliness of the Veteran's 
substantive appeal is moot.  The Veteran has not requested a 
Board personal hearing regarding the merits of the claim for 
an earlier effective date.  In fact, in VA Form 9's (Appeal 
to Board of Veterans' Appeals) submitted in June 2007, 
September 2007, and March 2009, the Veteran either did not 
indicate a request for a Board hearing or specifically 
requested no Board personal hearing on the issue of earlier 
effective date for service connection for multiple sclerosis.  
Hence, the Board finds no outstanding hearing request.  

Procedural History

A January 1994 rating decision granted service connection for 
residuals of multiple sclerosis, effective March 15, 1993.  A 
March 1994 letter from the Veteran appears to be a notice of 
disagreement with the effective date assigned, although it 
was not treated as such by the RO.  The RO did readjudicate 
the effective date and, in a February 1995 rating decision 
changed the effective date for residuals of multiple 
sclerosis to December 4, 1992.  A number of other rating 
decisions addressing the effective date were issued, and the 
Veteran eventually perfected an appeal to the Board as to the 
effective date issue. 

In June 1997, the Board denied an effective date earlier than 
December 4, 1992 for service-connected multiple sclerosis.  
The June 1997 Board decision, which was not appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
was final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  

In March 2004, the Veteran claimed an earlier effective date 
for the grant of service connection for multiple sclerosis.  
The Veteran appears to assert that a claim was filed up to 
three years prior to 2004, possibly based on the submission 
of certain medical evidence.  See Letter received from the 
Veteran on November 19, 2004.  In any event, an appeal to the 
Court was not initiated with the June 1997 Board decision, 
and a new claim for an earlier effective date for the grant 
of service connection for multiple sclerosis was filed at a 
later date.  

In December 2004, the RO, inter alia, denied an earlier 
effective date for the grant of service connection for 
multiple sclerosis.  The Veteran disagreed with the decision 
and a statement of the case was issued on June 19, 2006.  

On August 14, 2006, VA received a request for at least an 
additional 60 days to try to obtain more documents to support 
the claim.  While there is no document in the claims file 
showing that any extension was granted, in a September 2007 
letter, VA indicated that an extension of 60 days was granted 
and the Veteran had until October 14, 2006 to perfect his 
appeal.  

On June 8, 2007, VA received a VA Form 9 indicating that the 
Veteran wished to continue his appeal as to the issue of 
entitlement to an earlier effective date for the grant of 
service connection for multiple sclerosis.  In September 
2007, VA sent the Veteran a letter notifying him and his wife 
that the VA Form 9 was not timely and that the form would be 
construed as a reopened claim.  

From here, the appeal went two different directions.  First, 
the Veteran disagreed with the decision that his VA Form 9 
was untimely and subsequently perfected an appeal to that 
issue.  Second, the RO started the process of adjudicating a 
new claim for an earlier effective date for the grant of 
service connection for multiple sclerosis; except that this 
claim was treated as a claim to reopen a finally adjudicated 
claim.  The Veteran submitted an appeal as to this claim as 
well.  

Earlier Effective Date Analysis

The RO found that the Veteran did not timely perfect an 
appeal as to his claim for an earlier effective date for the 
grant of service connection for multiple sclerosis (the 
underlying claim was denied in a December 2004 rating 
decision).  The Veteran appealed the decision that his appeal 
was not timely filed.  The RO then adjudicated a new claim 
for an earlier effective date for the grant of service 
connection for multiple sclerosis under the guise that the 
claim was previously finally adjudicated and the Veteran 
needed to submit new and material evidence to reopen the 
claim.  This readjudication as a new and material issue was 
erroneous because the earlier effective date claim was 
already in appellate status.  

Nevertheless, the RO continued to process the "new" claim 
for an earlier effective date and the Veteran eventually 
perfected an appeal as to that issue.  Hence, the procedural 
history would indicate that the same claim is at two 
different stages, which is a procedural impossibility.  On 
one hand, the RO indicates that a timely appeal as to the 
merits of the claim has not been filed; on the other hand, 
the RO has accepted a timely filed substantive appeal as to 
the effective date claim.  Given that the RO has treated a 
claim for an earlier effective date for the grant of service 
connection for multiple sclerosis as continuing on appeal, 
and that the Veteran has continued to make assertions as to 
the claim, the Board finds that the claim for earlier 
effective date, to the extent that it can be called a claim 
though it is lacking in legal merit, has been perfected on 
appeal, and is properly before the Board.  See Percy v. 
Shinseki, 23 Vet. App. 37, 45-46 (2009).  Simply put, even if 
the VA Form 9 filed in June 2007 was not timely to the 
claimed effective date issue, in March 2009 the RO accepted a 
timely VA Form 9 to essentially the same issue 
(recharacterized as a reopening of effective date issue).  
Thus, procedurally at least, the appeal is perfected as to 
the issue of an earlier effective date for service connection 
for multiple sclerosis.  

Generally, the effective date for an award of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

While the Veteran now seeks to establish an earlier effective 
date for the grant of service connection for multiple 
sclerosis, the United States Court of Appeals for Veterans 
Claims (Court) has held that such a freestanding claim for an 
earlier effective date attempts to vitiate the rule of 
finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006).  

As noted above, in a January 1994 decision, service 
connection for bilateral hearing loss was awarded, and an 
effective date of March 15, 1993 was assigned.  In February 
1995, the effective date was changed to December 4, 1992.  
The Veteran appealed the issue of the effective date to the 
Board and, in June 1997, the Board denied the appeal.  The 
Veteran did not appeal that decision to the Court.  The June 
1997 Board decision was final when it was issued.  See 
38 C.F.R. § 20.1100.  

The only way the Veteran could attempt to overcome the 
finality of the June 1997 Board decision-in an attempt to 
gain an earlier effective date-is to move for a reversal or 
revision of that decision on the basis of clear and 
unmistaken error (CUE).  See 38 U.S.C.A. § 7111 (West 2002).  
He has not done so.  

In any event, the matter at hand, earlier effective date for 
service connection for multiple sclerosis, is being denied 
because it is an attempted freestanding claim for an earlier 
effective date, filed after the final June 1997 Board 
decision addressing the effective date assigned.  VA has no 
authority to adjudicate a freestanding earlier effective date 
claim in an attempt to overcome the finality of an unappealed 
Board decision.  See Rudd, 20 Vet. App. at 299. 

As demonstrated by the foregoing discussion, in this case, 
the finality of the prior June 1997 Board decision denying an 
effective date earlier than December 4, 1992 for the award of 
service connection for multiple sclerosis precludes VA from 
assigning an earlier effective date.  As such, there is no 
legal basis upon which to grant the earlier effective date 
benefit sought, and the appeal for an earlier effective date 
for service connection for multiple sclerosis must be denied 
as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal for an effective date earlier than December 4, 
1992, for the grant of service connection for multiple 
sclerosis, being without legal merit, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


